 CAFE LA SALLELa Salle InvestmentCo., Ltd.,d/b/a Cafe La SalleandHotel,Restaurant Employees&BartendersUnion,Local 49, Hotel and Restaurant Employ-ees and Bartenders InternationalUnion, AFL-CIORonaldCurtis,d/b/a Personal FinancialManage-ment ServicesandHotel,Restaurant Employees& Bartenders Union,Local 49,Hotel and Res-taurant Employees and Bartenders InternationalUnion,AFL-CIOOld Sacramento Investors,Ltd.andHotel,Restau-rant Employees&Bartenders Union,Local 49,Hotel and Restaurant Employees and Bartend-ers International Union,AFL-CIO. Cases 20-CA-19327, 20-RM-2548, 20-CA-19554, and20-CA-1955618 June 1986DECISION, ORDER, AND DIRECTIONBy MEMBERS DENNIS, BABSON, ANDSTEPHENSOn 25 October 1985 Administrative Law JudgeRogerB. Holmes issuedthe attached decision. Re-spondent Cafe La Salle filed exceptionsand a sup-porting brief, the General Counsel filed cross-ex-ceptions and a supporting brief, and RespondentCafe La Salle filed an answering brief to the Gen-eral Counsel's cross-exceptions.The National LaborRelationsBoard hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconcusions as modified. IThe judge found that Respondent Cafe La Salledid not violate Section 8(a)(1) of the Act when itsnightmanager and maitred'MichaelCardozoquestionedemployeesKarlHolzmann,NedraiWith regard to Case 20-RM-2548, we adopt the judge's recommen-dation that the election be set aside In finding objectionable conduct byRespondent Cafe La Salle, the judge relied on two unfair labor practicescommitted during the critical period, which began on 2 October 1984-an 8(a)(l)grant of benefits and an 8(a)(4) failure to prepare a letter ofrecommendation for employee Palmer Contrary to the judge, however,we do not rely on the latter incident The challenge to Palmer's ballotwas sustained, she was therefore not an eligible voter in the electionThere is no evidence that any other employee learned of the Respond-ent'smisconductbeforevoting in the election Thus, we conclude thatthe incident was too mammal to have interfered with the conduct of afree and fair election. SeeGeneral Felt Industries,269 NLRB 474 fn 1(1984),Metz Metallurgical Corp.,270 NLRB 889 (1984). Although, forreasons set forth below, we find an additional 8(a)(1) violation, we do notfind it to be objectionable conduct with respect to the election becausethe General Counsel has failed to demonstrate that the unlawful interro-gationoccurred during the critical period.We also adopt pro forma, in the absence of exceptions, the judge's rec-ommendations that the challenge to the ballot of Kevin Nichols be sus-tamed and that the challenge to the ballot of Paul Sturges be overruled379Hughes,Daniel Szydlowski, and David Watson.We disagree for the reasons set forth below.Following a demand for recognition based onauthorization cards, the Union began picketing atRespondent Cafe La Salle's facility 28 September1984. Three or four days later, Night Manager andMaitre d' Michael Cardozo met with Holzmann,Hughes, Szydlowski, and Watson and asked themwhy they wanted to join the Union.2 Cardozo toldthe employees he felt they had gone to "extreme"lengths, they could come to him with their prob-lems, andasked them what their grievances were.3The employees suggested specific changes be madeat the restaurant.The judge, relying onRossmore House,4foundthe Respondent's conduct did not violate Section8(a)(1) because the questioning was similar to thatfound permissible there5 and because the employ-ees to whom Cardozo spoke were open and activeunion adherents.6We need not decide whether en-gagingin picketing is sufficient to make an employ-ee an open and active union adherent within themeaning ofRossmore House.7The record showsthat of the four employees only Szydlowski andHughes had engaged in picketing. There is no evi-dence to support the judge's finding that HolzmannandWatson were open union adherents. In addi-tion, unlike the situation in Rossmore House, thequestioning here occurred in the context of otheremployer unfair labor practices. Under these cir-cumstances,we find that Cardozo's questioningreasonably tended to interfere with, restrain, andcoerce employees in exercising rights guaranteedby the Act in violation of Section8(a)(1).We shall amend the judge's Conclusions of Lawand his recommended Order to reflect our findingof this additional violation, and shall issue a newnotice to employees.AMENDED CONCLUSIONS OF LAWInsert the following as paragraph 3 and renum-ber the subsequent paragraphs.2 It is unclearwherethe encounter took place,but Cardozostated itwas "not in a formal session inthe office "aThe judge recommended dismissing an 8(aXl)allegation that Re-spondentCafe La Sallesolicited employee grievances,concluding that ithad a past practice of asking employees to submit grievances and suggest-ed remedies, and then informally discussing the suggestions.No partyfiledexceptions4 269 NLRB 1176 (1984), affd. sub nom.Hotel& RestaurantEmployeesLocal 11 Y NLRB,760 F 2d 1006 (9th Cir 1985).° See id.at 1176° See id at 1177-1178'The record showsthat,in addition to picketing, Szydlowski andHughes met with the Respondent's managing general partner RonaldCurtisto discusstheirgrievances and request union recognition. Thejudge didnot rely onthis evidence in finding that Szydlowski andHugheswere openand active union adherentsThe othertwo employees,Watson and Holzmann, did not participate in the meeting with Curtis.280 NLRB No. 43 380DECISIONS OF NATIONAL LABOR RELATIONS BOARD"3.Respondent Cafe La Salle has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act by coercively interrogatingemployees about their union support and activi-ties."ORDERThe National Labor Relations Board adopts therecommendedOrder of the administrative lawjudge asmodified below and orders that the Re-spondent,La Salle Investment Co., Ltd., d/b/aCafe La Salle,Sacramento,California, its officers,agents, successors,and assigns,shall take the actionset forth in the Order as modified.1.Insert the following as paragraph 1(a) and re-letter the subsequentparagraphs."(a)Coercivelyinterrogatingemployees abouttheir union support or activities."2.Substitute the attached notice for that of theadministrativelaw judge.DIRECTIONThe Respondent, La Salle Investment Co., Ltd.,d/b/a Cafe La Salle, engaged in objectionable con-duct which would warrant setting aside the 31 Oc-tober 1984 election.IT IS DIRECTED that the Regional Director shall,within 10 days from the date of this Decision,Order, and Direction, open and count the ballots ofPaul Sturgesand Joe VonaIII,andserve on theparties a revised tally of ballots. If the revised tallyshows that the Union has received a majority ofthe valid ballots cast, a certification of representa-tive shall issue.If the revised tally shows that the Union has notreceived a majority of the valid ballots cast, asecond election by secret ballot shall be heldamong the employees in the unit found appropriate.The Regional Director shall direct and supervisethe election, subject to the Board's Rules and Reg-ulations.Eligible to vote are those employedduring the payroll period ending immediatelybefore the date of the Notice of Second Election,including employees who did not work during thatperiod because they were ill, on vacation, or tem-porarily laid off.Also eligible are employees en-gaged inan economic strike that began less than 12months before the election date and who retainedtheir employee status during the eligibility periodand their replacements. Those in the military serv-icemay vote if they appear in person at the polls.Ineligibleto vote are employees who have quit orbeen discharged for cause since the payroll period,striking employees who have been discharged forcause sincethe strikebeganand who have not beenrehired or reinstated before the election date, andemployees engaged in an economic strike thatbegan morethan 12monthsbefore theelectiondate and whohavebeen permanently replaced.Thoseeligible shallvote whether theydesire to berepresentedforcollectivebargainingby Hotel,Restaurant Employees&BartendersUnion, Local49,Hotel and Restaurant Employees and Bartend-ers InternationalUnion, AFL-CIO.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively question you aboutyour union support or activities.WE WILL NOT grant you benefits in order to dis-suade you from seeking representation by Hotel,Restaurant Employees & Bartenders Union, Local49,Hotel and Restaurant Employees and Bartend-ers InternationalUnion, AFL-CIO or any otherlabor organization.WE WILL NOT refuse to write a letter of recom-mendation for any of you because an unfair laborpracticecharge involving you has been filedagainst us.WE WILL NOT in any like orrelatedmannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.LA SALLEINVESTMENTCO.,LTD.,D/B/A CAFELA SALLELucile L. RosenandMarcie Berman, Esqs.,for the Gener-alCounsel.Archie G. Parker(Roland& Parker),of Sacramento, Cali-fornia, for the Respondent.John H. Cohenour (Davis, Cowell & Bowe),of Sacramen-to,California, for the Charging Party.Joseph A.McLaughlin,International representative, forthe Charging Party at the hearing. CAFE LA SALLE381DECISIONSTATEMENT OF THE CASEROGER B.HOLMES,Administrative Law Judge. Theoriginal unfair labor practice charge in Case 20-CA-19327 was filed on 26 October 1984 by Hotel,RestaurantEmployees & Bartenders Union, Local 49, Hotel andRestaurantEmployees and Bartenders InternationalUnion, AFL-CIO (the Union). The first amended unfairlabor practice charge in Case 20-CA-19327 was filed on19 December 1984 by the Union.On 28 December 1984 the General Counsel issued acomplaint and notice of hearing in Case 20-CA-19327againstLa Salle InvestmentCo.,Ltd., d/b/a Cafe LaSalle (Respondent Cafe La Salle). The General Counselalleged that Respondent Cafe La Salle had engaged inunfair labor practices within the meaning of Section8(a)(1), (3), and (4) of the Act. Respondent Cafe La Sallefiled an answer to the General Counsel's complaint anddenies that it has committed the alleged unfair laborpractices. Respondent Cafe La Salle affirmatively allegesthat the underlying unfair labor practice charges are in-sufficient to support the factual allegations of the Gener-alCounsel's complaint.The unfair labor practice charge in Case 20-CA-19554was filed on 25 March 1985 by the Union. The unfairlabor practice charge in Case 20-CA-19556 also wasfiled on 25 March 1985 by the Union.On 17 April 1985 the General Counsel issued an orderconsolidating cases, amended consolidated complaint andnotice of hearing in Cases 20-CA-19327, 20-CA-19556,and 20-CA-19554againstRespondent Cafe La Salle, OldSacramento Investors, Ltd., and Ronald Curtis, d/b/aPersonal Financial Management Services.The latter twoRespondents usually will be referred to as RespondentOld Sacremento and Respondent PFMS, respectively.The General Counsel alleges that the three Respondentswere joint employers, and that they had engaged inunfair labor practices within the meaning of Section8(a)(1), (3), and (4) of the Act. The three Respondentsfiled an answer to the General Counsel's amended con-solidated complaint and deny that they have engaged inthe alleged unfair labor practices. The Respondents af-firmatively allege that the underlying charges in eachcase were insufficient to support the factual allegationsof the General Counsel's amended consolidated com-plaint.Ishall consider the affirmative defense of the threeRespondents at the outset of this decision. If that defensehas merit, then the General Counsel's amended consoli-dated complaint should be dismissed on proceduralgrounds without reaching the merits of the allegations.The Board held inTexas Industries,139 NLRB 365, 366-367 (1962):It is well established that a charge is not a plead-ing, but merely serves to initiate a Board investiga-tion to determine whether a complaint shall beissued.Subject only to the requirement that theremust be some relationship between the allegations inthe complaint and the language of the charge, it isthe function of the complaint, and not the charge,to serve notice upon a respondent of the particularconduct alleged to be violative of the Act. Where,as here, the chargealleges,in general language, thatSection 8(a)(1), as well as 8(a)(3), have been violat-ed,without particularizing the conductalleged tobe violative of Section 8(a)(1), the charge is suffi-cient to support the specificallegationsin the com-plaint of Section 8(a)(1) conduct during the 6-monthperiod preceding the service of the original charge,and subsequent thereto.We therefore find that thecharge was adequate to support the entire com-plaint. 22NL R B V. Raymond Pearson,Inc., 243 F 2d 456 (C A 5),Triboro Carting Corporation,117 NLRB 775The amended unfair labor practice charge in Case 20-CA-19327 alleges that Respondent Cafe La Salle violat-ed Section 8(a)(1), (3), and (4) of the Act. It specificallyalleges the discriminatory termination of Robert PayneBaker and the refusal to issue a letter of recommendationto Donna Palmer because she had filed unfair labor prac-tice charges with NLRB. It generally alleges withoutspecification that Respondent Cafe La Salle has engagedin conduct that interferes with, restrains, and coerces,employees in the exercise of the rights guaranteed themby Section 7 of the Act. The unfair laborpracticecharges in Cases 20-CA-19554 and 20-CA-19556 specifi-cally alleges the discriminatory termination of Baker byRespondent PFMS and Respondent Old Sacramento, re-spectively.All the unfair labor practice charges filed bythe Union contained the printed general allegation: "Bythe above and other acts, the above-named employer hasinterfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section 7 of theAct."I conclude that there is a relationship between the alle-gations in the unfair labor practice charges and the alle-gations in the General Counsel's amended consolidatedcomplaint, and that the charges are sufficient to supportthe specific allegations contained in the General Coun-sel's amended consolidated complaint.Texas Industries,above. Accordingly, I find that the affirmative defense ofthe Respondents does not have merit. For the same rea-sons, I conclude that the Respondents' motion to dismissparagraph 10(c) of the General Counsel's amended con-solidated complaint on the basis that no unfair laborpractice charge had been filed with regard tothat allega-tion lacks merit.The hearing in this proceeding was held on 2 and 3May 1985 at Sacramento, California. The time for fillingposthearing briefs was extended to 14 June 1985. TheGeneral Counsel and the attorney for theRespondentsfiled briefs.The General Counsel also filed a posthearing motionto correct the transcript of hearing. The Respondents didnot oppose that motion. Accordingly, the General Coun-sel'smotion is granted.On 20 June 1985 the General Counsel filed a motion tostrike a portion of the Respondents' brief and a motionto augment the record. The latter motion, in the alterna-tive, requested that the hearing be reopened for the sub- 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDmission of additional testimony and documentary evi-dence.I issued on the same date an Order to ShowCause why the General Counsel'smotionsshould not begranted.On 24 June 1985 the Respondents filed a re-sponse to motions to augmentrecord and tostrike a por-tion of the Respondents'brief.I issued on 19 July 1985an order which denied both of the General Counsel'smotions.Section 102.26 of the Board'sRules and Regula-tions provides that such motions and rulings become apart of the record in this proceeding.Therefore,it is notnecessary to reiterate those matters here.The General Counsel urged for the first time in herposthearing brief that 11 statements be found to be viola-tions of Section 8(a)(1) of the Act even though the Gen-eral Counsel had not alleged those matters in the Gener-alCounsel's amended consolidated complaint. Thosematters are described at pages 22 through 28 of the Gen-eralCounsel'sposthearingbrief.The General Counselurged that the statements were closely related to the alle-gations which were contained in the amended consolidat-ed complaint, and that those matters had been fully liti-gated at the hearing. In addition,theGeneral Counselsought to change the allegation in paragraph11(c) of theamended consolidated complaint by substituting "prom-ised benefits"for "granted benefits" in that allegation.This is reflected at page 25,footnote 28, of the GeneralCounsel's posthearing brief.The Board has held that the granting of the GeneralCounsel'smotion to amend her complaint at the hearing,but after the close of her case-in-chief,did not deny a re-spondent "the barest minimum of due process."Howev-er, the Board said that was not treating the respondent inthat case "in a 'just'manner as our regulations require."Seward International,270 NLRB 1034 (1984). The Boardfurther held in that case(at 1034):Finally,4permitting the General Counsel to intro-duce a new allegationafter the close of her case,near the end of the hearing, does not serve the in-terests of judicial economy or orderly adjudication.4 In considering the just nature of amendments at trial,we alsolook to whether the General Counsel has given opposing partiesany informal pretrial notice concerning the pendency of potentialamendments.Such notice may vitiate the due process concernsraised by unexpected trial amendments.The General Counsel had the opportunity in this pro-ceeding to amend the complaint prior to the hearing, aswas done when the amended consolidated complaint wasissued.The General Counsel also had the opportunity inthis proceeding to add or to delete allegations after thehearing had opened, as was done with regard to para-graph 10(c) and paragraphs 13(a) and(b). Section 102.15of the Board'sRules and Regulations requires, in part,that the General Counsel's complaint shall contain:a clear and concise description of the actswhich are claimed to constitute unfair labor prac-tices, including,where known, the approximatedates and places of such acts and the names of re-spondent's agents or other representatives by whomcommitted.The Respondents did not receive such notice on thesematters,as requiredby theBoard's Rules and Regula-tions quoted above, until after all the evidence had beentaken, the hearing had closed, and posthearing briefs hadbeen filed. Thus, the General Counsel's request to find 11additional violations of Section 8(a)(1) of the Act and tochange the allegation in paragraph 11(c) of the amendedconsolidated complaint was raised even later than theGeneral Counsel'samendment inSeward International,above, which was made at the hearing in that case, butafter the close of the General Counsel's case-in-chief.In these circumstances,Ifind that the Respondentswere not given notice in a timely manner regarding theseadditionalmatters,that the additional matters were notfully litigated in the circumstances noted above, and thatchanging theallegationsof paragraph 11(c) would be asubstantive change which also is untimely at this posth-earing stage of the proceeding. Accordingly, I shall notrule on whether these additional matters constitute unfairlabor practices in violation of Section 8(a)(1) of the Act,and I will consider the evidence presented regardingparagraph 11(c) as that matter was alleged in the Gener-al Counsel's amended consolidated complaint.On 2 October 1984 Respondent Cafe La Salle filed thepetition in Case 20-RM-2548. On 19 October 1984 theActing Regional Director for Region 20 of the NationalLabor Relations Board approved a Stipulation for Certi-fication Upon Consent Election which Respondent CafeLa Salle and the Union had signed. The payroll periodfor eligibility was the period ending on 7 October 1984.Board agents conducted the election on 31 October 1984between 3 and 4 p.m. The appropriate collective-bargain-ing unit description was:All regular full-time and part-time employees of theEmployer, including dishwashers, waiters, busper-sons,bartenders, cocktailwaitresses,prep cooks,cooks, chefs, host and hostesses; excluding officeclerical employees, casual employees, guards andsupervisors as defined in the Act.There were 13 eligible voters who cast ballots for theUnion, and 13eligiblevoters cast ballots against theUnion. There were four challenged ballots which couldaffect the electionresults.The Union timely filed objec-tions to the election.On 29 January 1985 the ActingRegionalDirector forRegion 20 of the NationalLaborRelations Board issueda Report on Objections and Challenged Ballots, OrderConsolidating Cases and Notice of Hearing. The ActingRegionalDirector recommended to the Board that ahearing be held regarding Objections 1 and 2 filed by theUnion and regarding the challenges to the ballots ofKevin Nichols and Paul Sturges. He further recommend-ed to the Board that the challenge to the ballot of DonnaPalmer be sustained.The Unionwithdrew its challengeto the ballot of Joe Vona III. Therefore, the Acting Re-gional Director recommended to the Board that Vona'sballot be opened and counted after the final dispositionof the eligibility status of Nichols and Sturges. TheActing Regional Director consolidated the representation CAFE LA SALLEcase proceedingwiththe hearing which was scheduledto be held in Case20-CA-19327.No partyfiled exceptions to the Acting Regional Di-rector's report.Accordingly,the Board in Washington,D.C., adoptedtheActing Regional Director's recom-mendation in the Board'sOrder dated 19 February 1985.FINDINGSOF FACTAND CONCLUSIONS1.JURISDICTIONRespondentCafeLa Salle is a limited partnershipwhich operates a restaurant in Sacramento,Claifornia.During the 12 months preceding the issuance of the Gen-eralCounsel's amended consolidated complaint, Re-spondentCafe LaSalle had gross revenues in excess of$500,000,and it purchased and received products,goods,and materials valued in excess of $5000 from outside theState of California.Itwas admitted at the hearing thatRespondentCafeLa Salle has been at all times materialan employer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act.Respondent Old Sacramento is a limited partnershipwhichowns and operates a commercial building locatedat 1028 Second Street in Sacramento,California.Duringthe 12 months preceding the issuanceof theGeneralCounsel'samended consolidated complaint,RespondentOld Sacramento had gross revenues in excess of $100,000of which inexcess of$25,000was derived from Re-spondentCafeLa Salle. I find thatRespondent Old Sac-ramento has been at all times material an employer en-gaged in commerce within the meaning of Section 2(2),(6),and(7)of the Act.MistletoeOperatingCo., 122NLRB 1534 (1959).RespondentPFMShas been at all times material a soleproprietorshipwhich providesinvestment counselingservices and has an office and place of business in Sacra-mento,California.Those factswere admitted in thepleadings.The GeneralCounsel did not allege that Re-spondentPFMSwas an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.LABOR ORGANIZATIONItwas admitted at the hearing that the Charging Partyhas been at all times material a labor organization withinthe meaning of Section2(5) of the Act.III.THE WITNESSES AND CREDIBILITY RESOLUTIONSEleven persons were calledto testifyaswitnesses atthe hearing in this proceeding.Iwill identify them in al-phabeticalorder by their last names. RobertBaker is anemployee of RespondentCafe La Salle,and he also is analleged discriminatee in this proceeding.Michael JamesCardozo is the maitre d' and night manager of Respond-ent Cafe LaSalle. Joey Dane Cline is a former employeeof RespondentCafeLa Salle. Ronald Curtis is the man-aging generalpartner ofRespondentCafe LaSalle andRespondent Old Sacramento.He also is the sole proprie-tor ofRespondentPFMS.Karl Holzmann is a waiter atRespondentCafe LaSalle.Nedra Hughes is a waitress atRespondentCafe La Salle. JoAnneLeppien is the con-383troller of Respondent Cafe La Salle, the building manag-er for Respondent Old Sacramento,and the bookeeperand office manager of Respondent PFMS.Joseph A.McLaughlin is a representative of the Hotel and Restau-rantEmployees and Bartenders InternationalUnion,AFL-CIO.Donna B.Palmer is an alleged discriminateein this proceeding.Paul EdwardAndrewSturges is themanager of Respondent Cafe La Salle.Daniel Szyd-lowski is a waiter at Respondent Cafe La Salle.Ihave considered the demeanor of the witnesses asthey related their testimony on the stand in making thefindings of fact in this decision.I also have given consid-eration to the occupations of the witnesses, the positionswhich they have held,and their identification with oneof the parties in this proceeding.I also have consideredthe probability of the testimony of each witness in lightof other testimony,undisputed facts,and documentaryevidence.Inmaking the findings of fact,Ihave beenguided by the holding that it is common that a trier offactwill believe some of the testimony of a witness, butnot necessarily believe all ofit.NLRBv.UniversalCamera Corp.,179 F.2d 749 (2d Cir. 1950).Ihave given consideration to the arguments made bythe General Counsel and the arguments made by the Re-spondent with regard to the testimony given by Baker.For example,at footnote 8 on pages 12 and 13 of theGeneral Counsel's posthearingbrief,the General Counselurged:"Baker,in his testimony,had a difficult time sort-ing out which statements were made at each of the vari-ous conversations he had with Leppien."Later in thesame footnote,the Genaral Counsel further urged:In spite of Baker's confusion,he did not deviatefrom his statement that Leppien told him his Unioninvolvement had fueled his discharge.While Bakerdid easily become confused and exhibited somewhatlimited comprehension,nothing about his testimonysuggested that he was not telling the truth to thebest of his ability.At page 27 of theRespondents' posthearingbrief, theattorney forthe Respondents urged:As toBaker's own testimony at the hearing, therecan be verylittle credit to it. The plethoraof incon-sistent statements and admissions on cross-examina-tion showed thathe had triedto memorize his testi-mony on direct examinationbut he wilted when hedid not get questionsforwhich he hadpracticedthe answers.After observingBaker relate his versions of the eventson the witness stand, Ifind on thebasis of his demeanorwhile testifying that his versionsshould notbe credited.I found his preceptionof the events, his memory of theevents, and his ability to relate those past events on thestand were suchthatI should notaccept hisaccounts asbeing credible,accurate,and reliable.Transcript195-198illustrate the confusion regarding the events he was testi-fying about at that point and a lack of an accurate recol-lection.He did not testifyconvincingly about other 384DECISIONSOF NATIONALLABOR RELATIONS BOARDevents. I find that I cannot rely on his accounts of theevents in making the findings of fact in this decision.In evaluating the credibility and reliability of the testi-mony given by Leppien, I have given consideration tothe fact that she acknowledged that there was an error inher prehearing affidavit. In her earlier statement, Lep-pien had stated that Baker had not worked after the dayhe had reported to her the loss of the building keys. Atthe hearing, Leppien corrected her version of that event,and she acknowledged that she had made an error in herearlier affidavit. I find that the foregoing does not war-rant disbelieving Leppien's testimony in this proceeding.Leppien appeared to be a knowledgeable person, and shetestified in a convincing manner. Therefore, I have basedmany of the findings of fact on credited portions of heraccount.McLaughlin's testimony regarding his conversationswith Baker and with Attorney Parker on 2 October 1984were not convincing. At first,McLaughlin said thatBaker said that Leppien said that Baker was terminatedbecause of his union activity and his having access torecords that could be used for the Union. However,McLaughlin acknowledged that he could not quote thewords which Baker had told him were used by Leppien.He also acknowledged that it was his characterizationthat Leppien had told Baker he was terminated becauseof his union activity, rather than the words Baker had at-tributed to Leppien.McLaughlin related on direct examination two conver-sations with Parker regarding Baker's termination, whichconversations had taken place outside the restaurant on 2October 1984 while McLaughlin was picketing. Howev-er,McLaughlin gave an entirely different version oncross-examination, which directly contradicted his earlieraccount. An attempt was made on redirect examinationto rehabilitate his testimony, in part, at least concerninghis version of his second conversation with Parker thatday. I found that testimony to be unpersuasive, and Ihave not credited either version of his conversation withParker.With regard to the allegations set forth in paragraph12(b)(1) and (2) of the General Counsel's amended con-solidated complaint, I have set forth the findings of factand conclusions in section VII of the decision. Cline,Curtis,Hughes, and Szydlowski gave testimony regard-ing that event.Cline's account was longer and more de-tailed than the others, but Curtis and Szydlowski also re-membered specific things that were said during that con-versation.Hughes' testimony at the hearing was verybrief and only covered five pages of the trascript. Heraccount did not cover a substantial number of thingswhich the other participants were able to remember andto relate on the witness stand. Therefore, I have notrelied on her brief account in making the findings of factin section VII of the decision. Instead, I have relied onthe credited portions of the testimony on Cline, Curtis,and Szydlowski.I find that Sturges knew more about what he actuallydid at work and what his actual authority was during therelevant time period than did others who testified at thehearing.Ifind histestimony regarding his own dutiesand authority to be more accurate and more reliable thanthe testimony of others, such as Cline, Palmer, and Szyd-lowski.IV. BACKGROUNDAs noted in the previous section, Curtis is the manag-ing generalpartner of Respondent Cafe La Salle and Re-spondent Old Sacramento. He also is the sole proprietorof Respondent PFMS. Curtis has organized or managedapproximately 16 different entities.Originally, there were three general partners in Re-spondent Cafe La Salle. One of those general partnershad died sometime prior to September 1984. Anothergeneral partner had moved his office from 1028 SecondStreet in Sacramento to San Francisco in June or July1984. Thus, during September and October 1984, Curtiswas the only general partner with offices at the locationof Respondent Cafe La Salle. However, Curtis was notinvolved in the day-to-day operations of the restaurant,and Curtis did not exercise any direct-line supervisionover the employees of Respondent Cafe La Salle. In-stead,Curtis received accounting reports from Leppienand other reports from the general manager of the res-taurant.Curtis had hired Axel Hochkoeppleras the gen-eralmanagerof the restaurant. Hochkoepplerserved inthat capacity until the middle of October 1984. At thattime Curtis selected Florence Inouye as the temporarygeneralmanagerof the restaurant to replace Hoch-koeppler. Curtis generally met with thegeneral managerof the restaurant once a week. Curtis estimated that thegeneralmanager made 95 percent of the decisions re-garding the restaurant, and the general manager consult-ed with Curtis regarding other decisions.General Counsel's Exhibit 4 is a list of the names of allthe partners and the percentage of the ownership of eachpartner in Respondent Cafe La Salle. There are 17 limit-ed partners in the restaurant. Curtis explained at thehearing the difference between a general partner as dis-tinguished from a limited partner. He stated: "The gener-al partner has operational responsibility as well a liabilityfor a partnership, while a limited partner is limited in hisoperational responsibility as well as liability."GeneralCounsel's Exhibit 3 is a copy of the partnership agree-ment pertaining to Respondent Cafe La Salle.Until about 30 days prior to the hearing in this pro-ceeding, Respondent Cafe La Salle also owned anotherrestaurantwhich was known as Restaurant La Salle.That restaurant was located at 943 Howe Avenue, Sacra-mento.With regard to Respondent Cafe La Salle, Leppienwas responsible for seeing that the bills were paid, thatthe accounting person did her job, and that the cashiersperformed their job.During September and October1984, Leppien was involved with the hiring and firing ofcashierswho worked for Respondent Cafe La Salle.Leppien had approval of cashiers who were hired by thehead cashier. She described the duties of the cashiers asbeing: to see that the waiters filled out the checks prop-erly,tocollect the customers'money, to authorizecharge sales, and to balance the cash on a daily basis.The procedure used at the restaurant was for the waiter CAFE LA SALLEto collect the money from the customers and to take thatmoney and the check to the cashiers.Leppien had a private office located on the third floorof the building located at 1028 Second Street, Sacramen-to.Leppien reported to Curtis.Respondent Cafe La Salle has paid rent for its use ofthe second floor at 1028 Second Street to RespondentOld Sacramento.At the time of the hearing, the employees of Respond-ent Cafe La Salle performed the maintenance work atthe restaurant. In the past, there had been individualswho contracted to perform that work.Respondent Old Sacramento was formed as a limitedpartnership to develop a three building complex locatedat 1028 Second Street in Sacramento by rehabilitatingthe buildings, renting space in the buildings, and manag-ing the buildings.While 1028 Second Street is usually re-ferred to as a building, it is actually a three-buildingcomplex comprising the Bank Exchange Building, theUnion Hotel, and the Union Hotel Annex. On theground floor are located a number of commercial busi-nesses.On the second floor is located the restaurantwhich is known as Cafe La Salle. On the third floor arelocated offices for Curtis, Leppien, Cardozo, the chef ofRespondent Cafe La Salle, the daytime manager of Re-spondent Cafe La Salle, and various other offices of enti-tieswhich Curtis has organized or managed, and an un-related company.There are three general partners in Respondent OldSacramento, and there are 30 limited partners. GeneralCounsel's Exhibit 5 contains a list of the names of thepartners in Respondent Old Sacramento and their per-centage of ownership in that partnership. General Coun-sel'sExhibit 6 is a copy of the limited partnership agree-ment relating to Respondent Old Sacramento.With regard to Respondent Old Sacramento, Leppiendealt with the tenants in the building, saw to it that thetenants were billed and that those bills were paid, tookcare of the financial matters of Respondent Old Sacra-mento, saw to it that the building was maintained proper-ly and repair work done, and contracted for those latterpurposes. Curtis testified:To start with, we integrated earlier Old SacramentoInvestment Limited as a limited partnership thatowns the building, and it contracts for services forrepair, for property management, for leasing as wellas maintenance . . . . And so the contracts are nor-mally to maintain, clean and keep up to good repairthis building.While Respondent Old Sacramento has contracted forservices,Curtis said that Respondent Old Sacramentohas never had any employees since its inception.With regard to Respondent PFMS, Leppien super-vised the secretarial staff and took care of financial mat-ters for that entity. In that position, she also reported toCurtisLeppien received her paycheck from RespondentPFMS. She said that Respondent PFMS billed Respond-ent Cafe La Salle and Respondent Old Sacramento forthe work which Leppien performed for those entities.A computer is located on the third floor of 1028Second Street. That computer is operated 90 percent of385the time by Charles Armstrong, who is employed by Re-spondent PFMS. Respondent PFMS has utilized thecomputer through an affiliated corporation which isknown as Personal Financial Management, Inc. That is aseparate entity from Respondent PFMS.Ed Astone also uses the computer on the third floor ofthe building.Astone is both self-employed and also isemployed by California Historic Properties, of whichCurtis is a principal. Respondent Cafe La Salle and Re-spondent Old Sacramento do not use that computer.PropertyManagement Company is another sole pro-pietorship of Curtis. It is a separate entity from Respond-ent PFMS. That entity is headed by Leppien. It wasformed to contract for janitorial work, collect rents, andmake sure that tenants' needs are cared for.Respondents' Exhibit 4 lists the partnerships whichwere organized by Personal Financial Management, Inc.That corporation is an investment advisory companyregistered with the SEC.'Joey Cline made the initial contact with the Unionwith regard to the possibility of organizing the employ-ees of Respondent Cafe La Salle. That contact tookplace in mid-September 1984. About 3 days later, Clinearranged for Union Representative McLaughlin to meetwith about 10 employees of the restaurant. About a weekafterCline had contacted the Union, McLaughlin be-lieved that the Union had a majority of the restaurantemployees signed to authorization cards.McLaughlinprepared a letter which requested recognition of theUnion by Respondent Cafe La Salle, and he prepared aletter listing the names of the employees. McLaughlinwent to the restaurant to see Curtis, but Curtis was notthere so he spoke with General Manager Axel Hoch-koeppler and Maitre d' and Night Manager Michael Car-dozo. Those three persons conversed for about 15 min-utes in an office on the third floor. McLaughlin request-ed thatHochkoeppler read thematerialswhichMcLaughlin had brought with him. McLaughlin askedHochkoeppler if the employees named on the list wereactually employees of the restaurant. Hochkoeppler hadquestions about some of the names on the list. One per-son's name was misspelled, and one of the waitresses wasleaving the restaurant in a day or two. HochkoepplertoldMcLaughlin that Hochkoeppler would have tocheck with Curtis.McLaughlin returned to the offices of the restauranton 28 September 1984. He was accompanied on that visitby Cline. They spoke with JoAnne Leppien. McLaugh-lin asked where Curtis was, and Leppien told him thatCurtis was out of town. Leppien said that she knew whythen were there, and that "we are not going to sign any-thing."About 5 minutes later, the Union began picketing therestaurantwith about a dozen pickets. Thereafter, thepicketing continued for 4 or 5 days.Attorney Archie G. Parker, who represented all threeRespondents in this proceeding, contacted McLaughlinregarding the picketing at the restaurant. Parker and'The foregoing paragraphs in this section are based on the creditedtestimonyof Curtisand Leppien as well as documentary evidence. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcLaughlin had several conversations regarding thepicketing.As a result, the Union agreed to limit thenumber of pickets to three persons at each of the twodoors to the restaurant, and the Unionagreedto try totone down the pickets to avoid being noisy. 2Curtis issueda memodated 1 October 1984 to employ-ees of RespondentCafeLa Salle.The memo was stapledto employees'timecards.General Counsel'sExhibit 2 is acopy of that memo. The memo stated:Long before there was a demand for Union rep-resentation,many of you had been asked by me,personally, to reduce your grievances to writing,listyour suggested remedies and then make an ap-pointment to discuss them with me. To my knowl-edge, nobody has ever been denied an appointment,nor have they been penalized for talking to me.Now that we are set at this point, I would like tosuggest that the best way to a speedy resolutionwould be to have the Union petition for a vote atthe earliest possible date. I have already requestedthat the Union petition for a vote but it is up to youto insist on it. The sooner we can have a vote anddetermine what the wishes of the majority at CafeLa Salle are,the sooner we can move to the nextstage of action. I'm sure that all of you would liketo see businessreturn to normalas soon as possible.Please feelfree to come and talk tome or to senda spokesperson to talk to me if you would like todiscuss this subject.The foregoing is based on the credited testimony ofCline and documentary evidence.Sometime after the picketing of the restaurant hadstarted and before the election, Cardozo had a conversa-tionwith employee Robin Suzuki.Suzuki initiated theconversation with Cardozo that evening. She told Car-dozo that she found the atmosphere at the restaurant tobe very difficult for her to continue working there, thather parents had money, that she had almost finished withschool, that she did not need the pain of putting up withthe pressure,that she had mentioned quitting on morethan one occasion, that she had been upset that night,that she had mentioned before that there had been prob-lems, that she was not a sympathizer of the Union, andthat she was particularly distressed and had had an alter-cation of sorts with Cline on the cook line.Someone else told Cardozo that Cline wanted to seehim in the kitchen. Cardozo went into the kitchen andasked Cline what the problem was. Cline told Cardozothat Suzuki "had called him some four-letter word andhe demanded an apology."Cardozo then left to talk with Suzuki. He returned andspokewith Cline. Cardozo said that Suzuki did notapologize to Cline, so Cardozo "tried to apologize forher."Nothing was resolved, but Cardozo felt that thematter "pretty much dropped at this point."32The foregoingis basedon the creditedtestimony of McLaughlin8Theforegoing paragraphs are based on the credited testimony ofCardozo.The three Respondents in this proceeding have nothad any contracts with any labor organization.'V. THEINDEPENDENT8 (A) (1) ALLEGATIONSPERTAINING TO JOANNELEPPIENA. AllegationsThe General Counsel alleges the following in para-graph 10 of the amended consolidated complaint:10.On or about September 27, 1984, Respond-ents, actingthrough JoAnne Leppien,at the restau-rant-(a) Interrogated employees about their union ac-tivities.(b) Informed employees that it would be futilefor them to obtain union representation.(c)On or about 10/26/84,Respondents grantedbenefits in the form of entertainment to employeesin order to dissuade them from seeking union repre-sentation.B. FactsLeppien denied that she asked anyone about theirunion activities,and she could not recall ever telling anyemployee prior to the election that it would be futile forthem to obtain union representation. As indicated in sec-tion 3 of this decision,Ihave not credited Baker's testi-mony to the contrary.The management of RespondentCafeLa Salle held ameetingon Friday, 26 October 1984, for unit employees.The meeting took place at the restaurant.Leppien gave aspeech at the meeting.Cline tape-recorded what was saidduring the meeting.Cline placed the tape recorder inplane view on the table in front of him. He recorded theentiremeeting,and he later gave the tape cassette toMcLaughlin.5After Leppien had completed her prepared speech, sheannounced to the employees that Respondent Cafe LaSalle had decided to participate in a promotional pro-gram prepared by Entertainment 85. She told the em-ployees that the waiters would receive complimentarycoupon booklets. One of the buspersons asked her if thebuspersons would receive the complimentary coupons.Leppien replied that there probably would not beenough coupons to give them to the buspersons.Leppienpassed around a sample coupon booklet, but she did notdistribute the coupon booklets to the employees at themeeting.Leppien explained at the hearing that Respondent CafeLa Salle had been a participant previously in promotion-al coupon programs like Capital Express.According toSzydlowski, the earlier promotional programs had beenavailable to customers of the restaurant, but they had notbeen available to waiters. According to Cline, the wait-ers at the restaurant had not been happy with previousprograms such as Capital Express because the averageThe foregoing is based on the credited testimonyof CurtisThe foregoing is based on the credited testimonyof Cline.The taperecording was not offered into evidence at the hearing in this proceeding. CAFE LA SALLEticket per table was lower when such coupons had beenutilized by customers and, as a result, the waiters' tipsalso were lower.Leppien said at the hearing that one of the features ofthe Entertainment 85 program was to provide compli-mentary copies of the coupon booklets to the waiter staffand to themanagers.She said at the hearing that Enter-tainment85 had asked her to provide them with a list ofthe namesof up to 20 persons who would receive suchcomplimentary coupon books from Entertainment 85.Respondents' Exhibit 3 is a copy of the form filled outby Leppien on 1 November 1984 to request those com-plimentary coupon books. The coupon books were notdistributed to the employees until after the election.Szydlowski described the coupon booklets as containingdiscount coupons in the catagories of: (1) fine dining; (2)hotels; (3) fast food establishments; (4) sports events; and(5) amusementparks.6C. ConclusionsI conclude that there is no credible testimony to sup-port the allegations of paragraphs 10(a) and (b) of theGeneral Counsel's amended consolidated complaint. Ac-cordingly, I recommend that those allegations be dis-missed.Iconclude that the evidence supports the allegationsset forth in paragraph 10(c) of the General Counsel'samended consolidated complaint. I found significant thetimingof the grant of new benefits to waiters and wait-resseswho comprised part of the unit. The new benefitswere announced to the employees on 26 October 1984just afew days prior to the election on 31 October 1984.Unlike past promotions which benefited customers andlessenedthe tips of waiters, the waiters and the waitress-es inthis instance would receive the discount couponsand thus benefit directly from them. I recognize the factthat the coupon booklets were not delivered until afterthe election had been held, but, nevertheless, the employ-ees were informed of their new benefit just a few daysbefore the election. The Board held in its decision inWaco, Inc.,273 NLRB 746, 748 (1984):Union animus is an elementin 8(a)(3) cases, but gen-erally is notan element in 8(a)(1) cases."It is toowell settled to brook dispute that the test of inter-ference,restraint,and coercion under Section8(a)(1) of the Act does not depend on an employer'smotive nor on the successful effect of the coercion.Rather, the illegality of an employer's conduct isdetermined by whether the conduct may reasonablybe said to have a tendency to interfere with the freeexercise of employees rights under the Act." t a Ac-cordingly, the absence of union animus on the partof the Respondent,assumingthis to be shown bythe record, would be irrelevant to the issue of6 The foregoing paragraphs are based on portions of the credited testi-monyof Cline, Leppien, and Szydlowski,as well asR. Exh. 3The foregoing paragraphs are based on the credited testimony ofCardozo.I found that Cardozo had a better recollection of his conversa-tion than did Holzmann and SzydlowskiAccordingly,Ihave based thefindingsof fact on Cardozo's account387whether the Respondent violated Section8(a)(1),and it was error for the judge to rely onthisfactor.12Daniel ConstructionCo., [264 NLRB 569 (1982)].After considering the foregoing, I conclude that theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act by grantingbenefits to employees to dissuade employees from seek-ing union representation.Arrow Elastic Corp.,230 NLRB110 (1977).VI. THEINDEPENDENT8(A)(1) ALLEGATIONSPERTAINING TO MICHAEL CARDOZOA. AllegationsThe General Counsel alleges in paragraph 11 of theamended consolidated complaint:11.On or about September 28, 1984, Respond-ents, acting through Michael Cardozo, at the restau-rant:(a) Interrogated employees about their union ac-tivities and sentiments.(b) Solicited grievances from employees.(c)Granted benefits to employees in order to dis-suade them from seeking union representation.B. FactsDuring the time that the picketingwas taking place atthe restaurant,Cardozo spoke withemployeesKarlHolzmann,NedraHughes,DanielSzydlowski,andDavid Watson. Cardozo estimated thathis conversationwill them took place about 3 or 4 days after the picket-ing had started.Cardozo acknowledged at thehearingthat he hadasked the employees why they wanted to join the Union.He described his conversation with themas being "inpassing."He explained that he meant by that terminolo-gy, "We were not in a formalsessionin the office."Cardozo also acknowledged at the hearing that he feltitwas an extreme length for the employees to go to injoining the Union. Cardozo explained that he felt he hadbeen close to the staff, that previously he had been awaiter with a number of the night-shift waiters, and thathe preferred that the waiters approach him.Cardozo further acknowledged that he told the em-ployees that they could come to him with their prob-lems.He acknowledged that he asked them what theirgrievances were. Cardozo stated at the hearing that theemployees replied with some of the things that theywould like to see changed.A couple of weeks later, Cardozo madesimilar re-marks to still another employee. He did not recall at thehearing who the employee was, but he said possibly hisconversation was with the waiter on the night shift. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDCardozo said at thehearingthat he had been told byhighermanagementnot to ask anybody what their unionsympathies were, and he had been told to be careful.?C. ConclusionsUnder the Board'sRossmore Housedecision,8 I con-clude that the evidence does not support the allegationsin paragraph 11(a) of the General Counsel's amendedconsolidated complaint.Among other things,the Boardheld inRossmore Houseat 1178:Nor do we find any violation regarding the secondincidentwhen the Respondent's owner askedHarvey why he wanted a union and whether theUnion charged a fee.2121 Unlikeour dissenting colleague,we find Tsay's parting state-ment to Harvey that he "would talk to the manager about it" didnot alter the noncoercive context of the conversation and was not,under the circumstances,an implied threat or promiseof benefit.The question asked by the respondent's owner of theemployee in theRossmore Housecase is similar to theone Cardozo asked the employees in this case, that is,why they wanted to join the Union. Like employeeHarvey in theRossmore Housecase, the employees inthis case had openly declared their union support. Theemployees had engaged in the Union's picketing of therestaurant.The Board also held inRossmore Houseatfootnote 20 on page 1178:Some factors which may be considered inanalyzing alleged interrogations are: (1) thebackground; (2) the nature of the informationsought; (3) the identity of the questioner; and(4) the place and method of interrogation. SeeBourne v. NLRB,332 F.2d 47 (2d Cir. 1964).These and other relevant factors are not to bemechanically applied in each case. Rather,they represent some areas of inquiry that maybe considered in applying theBlue Flashtestof whether under all the circumstances the in-terrogationreasonablytendstorestrain,coerce, or interfere with rights guaranteed bythe Act.Considering the factors mentioned above in theRoss-more Housedecision and the similarity of the questioningin the second incident of theRosmore Housedecision de-scribed above, I conclude that Cardozo's questioning ofthe employees under the circumstances described in thefindings of fact did not restrain, coerce, or interfere withtheir rights guaranteed in the Act. Accordingly, I recom-mend that the allegations in paragraph 11(a) of the Gen-eralCounsel's amended consolidated complaint be dis-missed.'The foregoing paragraphs are based on thecreditedtestimony ofCardozo.I found thatCardozohad a betterrecollection of his conversa-tion than did Holzmann and SzydlowskiAccordingly,Ihave based thefindingsof fact on Cardozo's account8 269 NLRB 1176 (1984)Applying the Board's holding inAce Hardware Corp.,'I conclude that the evidence does not support the allega-tions in paragraph 11(b) of the General Counsel's amend-ed consolidated complaint. In theAce Hardwaredecision,the Board held (at 1174):The Board has long held that the essence of theviolation in solicitation of grievances is not the so-licitation itself but the inference that the employerwill redress problems.3 Crucial to a conclusion ofimplied redress is a finding that the employer inter-fered with, restrained, and/or coerced employees intheir union activities, which is manifested by suchfactors as change in past practice, announcement ofnew policy, and timing and context of suchchange.42Giovanni's, 259 NLRB 233 (1981); seeUarco,Inc, 216 NLRB1(1974),4GraniteCity Journal,262 NLRB 1153 (1982);BurgerKing, 258NLRB 1293 (1981),NLRB v. Berger Transfer& Storage,678 F.2d679 (7th Cir. 1982).As shown in General Counsel's Exhibit 2, RespondentCafe La Salle had had a past practice of soliciting griev-ances from its employees, asking them for their suggest-ed remedies, and discussing those grievances with theemployees. Thus, Cardozo's statementto the employeesdid not change a past practice or announce a new com-pany policy. Cardozo didnot promiseto remedy any ofthe employees' problems at that time, and I find that theevidence is insufficient to justify an inference that hepromised to redress their grievances. UniversityofRich-mond,274 NLRB1204 (1985).See also the Board's deci-sions inMariposa Press,273 NLRB 528 (1984); andButlerShoes New York,263 NLRB 1031 (1982). In view of theforegoing, I recommend that the allegations in paragraph11(b) of the General Counsel'samended consolidatedcomplaint be dismissed.I conclude that there is no credible evidence to sup-port the allegations of paragraph 11(c) of the GeneralCounsel's amended consolidated complaint and, there-fore, I recommend that thatallegation also be dismissed.VII. THE INDEPENDENT 8(A)( 1) ALLEGATIONSPERTAINING TO RONALD CURTISA. AllegationsThe General Counsel alleges in paragraph 12 of theamended consolidated complaint:12.Respondents, acting through Ronald Curtis:(a)On or about September 29, 1984, at the res-taurant, informed employees that they had been ter-minated because of their union activity.(b)On an unknown date in October, 1984, at therestaurant:(1) Informed employees that it would be futile forthem to obtain union representation.9 271 NLRB 1174 (1984) CAFE LA SALLE(2)Threatened to close the Cafe La Salle restau-rant if employees chose to be represented by theUnion.B. FactsCurtis deniedtellingBakeror any employee at anytime in 1984that the employee had been terminated be-cause of union activities. As describedin section3 of thisdecision,Ihave not creditedBaker'stestimony to thecontrary.Cline,Hughes, and Szydlowski met with Curtis in hisoffice during the period of time that the Union was pick-eting the restaurant.Cline recalled that it was after hehad received a copy of General Counsel's Exhibit 2,which is dated 1 October 1984.10Cline toldUnion RepresentativeMcLaughlin thatCline and a couple of other employees would like tomeet with Curtis if Curtis was willing to meet withthem. Cline told McLaughlin that he and the other em-ployeeswould like to discuss some things with Curtiswithout eitherMcLaughlin or Attorney Parker beingpresent.Cline acknowledged at the hearing that he haddescribed the meetingas being"a confidentialmeeting"in his prehearing affidavit. (See R. Exh. 2, p. 2.) At thehearing,Cline explained what he had meant by that ter-minology inhis statement. Cline said that it meant thattherewould be no legal representatives present at themeeting.At the hearing, Cline did not recall that it wasstated at the meetingthat the meeting was to be "off-the-record." Cline said there wasno agreementmade thatthe mattersdiscussed at the meeting would not be dis-cussed with other people in the future.''Szydlowski stated that there was no promise by theemployees to keep confidential the matters which werediscussedat the meeting. To the contrary, he said thatinformationfrom the discussion at the meeting was to beconveyed by the employees to other employees to deter-mine whether the picketing of the restaurant shouldcease.' 2Curtis receiveda messagefrom his secretary, CherylUber, that some employees desired to meet with him.Curtis asked her who they were, and she replied that sheonly knew that Cline wanted to meet, but there wouldbe others. Curtis then consulted with Attorney Parkerabout the advisability of havingsuch a meetingwith theemployees.Attorney Parker contacted McLaughlin toask ifhe approved of an "off-the-record" meeting withthe employees. Parker then told Curtis that McLaughlinhad approved. Curtis told Uber to contact Cline for ameeting at3 p.m. that day. 13Cline estimated that the meeting with Curtis lasted for1-1/2 to 2 hours. A number of subjects were discussedduring thatlength of time. The account of each witnessdiffered in some respects from the accounts of the otherwitnesses.As indicated in section 3 of this decision, Ihave relied on portions of the accounts of Cline, Curtis,and Szydlowski, rather than Hughes' brief testimony. As10 The foregoing is based on the credited testimonyof Cline11The foregoing is based on the credited testimonyof Cline12 The foregoing is based on the creditedtestimonyof Szydlowski13 Theforegoing is based on the testimonyof Curtis389indicated above, the General Counsel has made only twoallegations in her amended consolidated complaint re-garding what was said at this meeting. Therefore, I willfocus on those two allegations.Curtis told the employees that he could not do anybargaining with them, that he could not make any prom-ises, and that he could not say everything he would liketo say because of legal restrictions.14In summary, the subjects discussed at the meeting in-cluded:Why the employees had sought to organize aunion at the restaurant; the problems they had experi-enced with General Manager Hochkoeppler in present-ing grievances to him in the past; the employees' desireto have a formal and unbiased grievance procedure atthe restaurant; the food that the restaurant served to itsemployees; the limited availability of the Employer'smedical plan based on the number of hours worked byan employee; the competitive scheduling policy intro-duced by Hochkoeppler which rewardedwaiters andwaitresses with additional working shifts for selling cus-tomers certain "incentive items"; the terminations ofRobert Baker and Monica Cisneros; the employees'desire for a seniority system which Curtis told them wasridiculous and should not be instituted; Cline's belief thatthe restaurant would attract additional customers fromthe state capitol if the restaurant had a union contract;Curtis' belief that to the Union the employees were justanother name and number on a monthly dues payment;Curtis' belief that the restaurant was like a family busi-ness; and Curtis' belief that employees already had somethings like advance pay which they could not get fromthe Union.15Szydlowski recalled that he said something to theeffect that it was not all bad, and at least their checkswere on time. Szydlowski testified that he was "makinga little joke." Szydlowski said that Curtis replied with"something like so far," and that Curtis said he had topullmoney out of his personal bank account in order tomeet the payroll.16Curtis denied the he told the employees that he mighthave to close the restaurant because of more incurredcosts.Curtis testified that he told the employees: "I saidthat if ever the restaurant were not to be a profitable, atleast a break even operation, that it would likely besold."Curtis said that he did not make the foregoingstatement in connection with union representation at therestaurant.' 7Curtis told the employees that a petition for an elec-tion had been prepared, and that his attorney was goingto submit it to get an election. The employees askedCurtis if he would enter into bargaining at that time.Curtis said no, not at that time, that he wanted a vote bythe employees, and that if a majority of the employeesvoted for the Union, he would enter into negotiations. 1814 Theforegoing is based on the credited testimony of Szydlowski.15 Theforegoing findings are based on a composite of the credited tes-timony of Cline,Curtis,and Szydlowski.iB The foregoing is based on the credited testimonyof Szydlowski17Theforegoing is based on the credited testimony of Curtis, ratherthan Cline's assertion thatCurtistold them"any more incurred costscouldclose therestaurant "18 The foregoing is based on the credited testimonyof Curtis. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDCline recalled at the hearing that Curtis "said that wewould negotiate if we won the election."19Curtis asked the employees to end the picketing. Hesaid that the picketing was ridiculous, and that it wasonly hurting the employees. Curtis said that they shoulddecide to go to an election as soon as possible.The em-ployees replied that they would discuss it with the otheremployees, and if that was what everybody wanted, theywould go for an election and drop the picketing.20After the meeting with Curtis, Cline met with otheremployees of the restaurant. As a result, they decided tocease picketing the restaurant at that time.21C. ConclusionsI conclude that there is no credible evidence to sup-port the allegations in paragraph 12(a) of the GeneralCounsel's amended consolidated complaint. Accordingly,I recommend that the allegation in paragraph 12(a) bedismissed.With regard to the meeting of the three employeeswith Curtis, I conclude that there was no agreement be-tween the employees and Curtis to not disclose to otherswhat was said during the meeting. As Szydlowski point-ed out, the employees were expected to convey whatwas said at the meeting to the other employees to deter-mine whether the picketing should cease. Curtis andMcLaughlin apparently had an understanding that themeeting would be "off-the-record," but that was not theunderstanding of the employees.In a different context,the Board found an "off-the-record" conversation be-tween an employer's labor relations manager and a unionrepresentative to constitute notice to the union of con-templated changes by the employer even though thelabor relations managerhad told theunion representativethat their conversationwas "off-the-record."Globe-Union,Inc.,222 NLRB 1081 (1976). I conclude thatthere is no basis in this case for refusing to consider theevidence disclosed at the hearing regarding the meetingin question.With regard to the allegation in paragraph 12(b)(1), Iconclude that the credited evidence does not supportthat allegation. I conclude that Curtis did not inform em-ployees, either expressly or impliedly, that it would befutile for them to obtain union representation. Instead,Curtis told the employees that he would enter into nego-tiationswith the Union if a majority of the employeesvoted for the Union. Thus, Curtis'comments regardingsome of the employees' desires, such as for a senioritysystem and a more liberal medical plan for example, haveto be considered in the context of his affirmative state-ment that he would negotiate with the Union if theUnion won an election. Accordingly, I recommend thatthe allegation in paragraph 12(b)(1) be dismissed.With regard to the allegation in paragraph 12(b)(2), Iconclude that the credited evidence does not supportthat allegation. Curtis' statement regarding what wouldlikely result in the restaurant being sold was linked to theprofitability of the restaurant, rather than the selection of19 The foregoing is based on thecredited testimony of Cline20 Theforegoing is based on thecreditedtestimonyof Cline.21 The foregoingis based on the credited testimonyof Clinea union to represent the employees.In those circum-stances, I conclude that Curtis did not make a threat toclose the restaurant if the employees chose to be repre-sented by the Union. Accordingly, I recommend that theallegation in paragraph12(b)(2)be dismissed.VIII.THE 8(A) (1) AND (3) ALLEGATIONSPERTAINING TO ROBERT BAKERA. AllegationsThe General Counsel alleges in paragraph 15:15. (a) On or about September 28, 1984, Re-spondents dischargedOld Sacramento employeeRobert Payne Baker.(b)Respondents engaged in the conduct de-scribed above in subparagraph 15(a) because theemployee named therein joined,supported,or assist-ed the Union,and engaged in concerted activitiesfor the purpose of collectivebargainingor othermutual aid or protection,and in order to discourageemployees from engaging in such activities or otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection.B. FactsBaker has continued to be an employee of RespondentCafeLa Salle at all times material.His employment as adishwasher,busperson,and later on acook byRespond-ent Cafe La Salle is not the subject of the General Coun-sel'sallegation regarding Baker.Instead,theGeneralCounsel's allegation pertains to the termination of janito-rialwork by Baker. As noted above, the General Coun-sel alleges that Baker also was an employee of Respond-entOld Sacramento, and the General Counselallegesthat Baker was discharged discriminatorily from his jani-torial job. The General Counselalso allegesthatall threeRespondentswere joint employers. The Respondentsurged that Baker was an independent contractor, ratherthan an employee, and that Baker was an independentcontractor of an entity not named in the General Coun-sel's amended consolidated complaint.Leppien is employed by Respondent PFMS, which hasbilledRespondent Cafe La Salle and Respondent OldSacramento for the services which she has performed forthose entities.One of her services for Respondent OldSacramento was to see to it that the building complex at1028 Second Street was maintained.In that connection,she has contracted for the performance of janitorialwork.22 I find that Leppien was acting as a agent of Re-spondent Old Sacramento in contracting for the janitorialwork at that building.Curtis indicated in his testimony that another entityknown as Property Management Company was responsi-ble for performing the janitorial work, collecting rents,and seeing to it that the tenants' needs were met at 1028Second Street. Curtis said he was the sole proprietor ofProperty Management Company, which was a separateentity from his sole proprietorship, Respondent PFMS.22 The foregoing is based on the credited testimony of Leppien CAFE LA SALLECurtis said that Leppien headed PropertyManagementCompany. 2 aLeppien did not mention Property Management Com-pany in her testimony at the hearing. As indicated above,based on Leppien's testimony, I find that Leppien wasacting as an agent of Respondent Old Sacramento incontractingfor janitorialservices to clean and maintainthe 1028 Second Street building complex.Curtis said it was a commonly accepted practice in thebuilding industry for owners of buildings to have inde-pendent contractors perform janitorial services.24In early 1984, Baker expressed an interest in doingjanitorialwork at the building. Leppien told him that shewould talk with him in the event that she needed some-one for that job. Sometime later in 1984, Leppien toldBaker that Paul Getz was going to quit doing the janito-rialwork. Leppien told Baker that he would have an op-portunity to be trained in janitorial work by someonelikeGetz who really knew the job. Leppien also toldBaker on that occasion that if he worked out, then Bakercould perform the janitorial work.Leppien told Baker that she hired people to work in-dependently as contractors to perform janitorial servicesin the building; that if he wanted to do that job, hewould be paid a flat rate; that he would be workingunder a contract;that he would be responsible for hisown tax situation; that due to the intense need for sup-plies, they would take care of those; that Baker would beresponsible to accomplish the cleaning of the building asdescribed on a list; and that Baker would do the cleaningon his own time so long as the cleaning was not doneduring business hours.Leppien previously had given to Getz a cleaning listof the things to be done. It was her understanding thatGetz, in turn, gave that list to Baker. Getz worked withBaker for a few days to show him what needed to bedone. Thereafter, Baker was left on his own to performthe janitorial services. Leppien said that Baker's workinghours were left up to him just so long as he did not dojanitorialwork duringbusinesshours. Leppien also saidthat Baker could have hired somebody to perform someof the janitorial work for him.She saidthat he couldhave contracted with someone if he did not want to per-form all the work. Leppien gave Baker the telephonenumber of a plumber for Baker to contact if there was aserious plumbing problem.Baker was not the only person who performed janito-rialwork at the building. Up to three persons were per-forming that work. Leppien explained that the buildinghad to be maintained 7 days a week, so one personwould perform maintenance work for 4 or 5 days aweek, and another person would performmaintenancework 2 or 3 days a week. She explained that two personsworked on Mondays when there wasmore cleaningwork than usual to be done.On one occasion, Leppien asked Baker about his opin-ion of William Kietle, who sometimes worked perform-ing janitorialservices 1 day a week with Baker. At thehearing, Leppien explained that Kietle had cancer and391had been very ill. She said he had undergone chemother-apy treatments. Leppien asked Baker on that occasion ifBaker had observed Kietle's work when Baker hadworked with Kietle. She asked if Kietle's health wasgood enough for Kietle to continue doing the janitorialwork.Late in the summer of 1984, Curtis and Leppien begandiscussingthe job performanceof Baker.Curtis toldLeppien of things he found which were not satisfactory.Leppien told Curtis that she would discuss those thingswithBaker.She also toldCurtis thatBaker would do hiswork better and that he would do the things he had for-gotten todo. Leppien spoke withBaker on many occa-sions,and she told him that people were not happy withhis performance of the maintenance work. Leppien fur-ther told Baker that she was going to haveto get some-body else if Baker could not do the job better.One day Baker asked Leppien for keys to the building.Baker explained to her that he had lost his building keysa couple of days before, and that he had been usingsomeone else's keys. Leppien told Baker that she did notknow what she was going to do about it right then, butshe was not going to issue Baker any more keys to thebuilding.Leppien told Baker that he would have tocome in during regular business hours when the buildingwas open. Leppien also told Baker that he could contin-ue to do the work until she decided what to do about hishaving lost the building keys. She told Baker that shewould have to talk with Curtisto seewhat Curtisthought she should do about it.For the next couple of days, Baker performed his jani-torialwork when the building was open. During thattime,he used Leppien's key to open the janitor's room.Leppien spoke with Curtisregarding Baker, and sheinformed Curtis that Baker had lost the keys to the build-ing.Leppien said that the loss of the keyswas carelessand "just the last straw." When Baker next came to getLeppien's key to the janitor's room, Leppien told himthat they could not use his services anymore. Leppientold Baker that she had been defending Baker's work toCurtis for awhile, but his loss of the building keys wasindefensible,and that was it. She said that there was nomention of union activities during their conversation.Sometime later Baker returned to Leppien's office andcomplained to her about how terrible it was that theyhad let him go. Leppien told Baker on that occasion thathe had hurt her feelings by seeing her every day, butnever mentioning to her that there were any problemsgoing on. Leppien acknowledged at the hearing that shehad seen Baker on the picket line. She stated that shehad said hello to him on those occasions.The locks to the building were not changed afterBaker lost the building keys. Leppien explained at thehearing that she had told the security force to be at thebuildingmore frequently and to observe things there.However, she said that nothing had happened, so Lep-pien felt that nobody who had the keys was going to usethem.23 The foregoing is based on the credited testimony of Curtis.24 The foregoing is based on the credited testimony of Curtis 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. ConclusionsThe Board held inPierre'sVending Co.,274 NLRB1219 (1985):The Board applies the common law right-of-con-trol test in determining whether individuals are em-ployees or independent contractors. InTwin CityFreight,221NLRB 1219, 1220 (1975), the Boardheld:.. an employer-employee relationship existswhen the employer reserves not only the right tocontrol the result to be achieved, but also themeans to be used in attaining the result. On theother hand, where the employer had reservedonly the right to control the ends to be achieved,anindependentcontractorrelationshipexists. . . . In order to determine the nature ofthe relationship, the Board analyzes the facts pre-sented in the particular case,balances them, andarrives at a result.The Board further held inPierre'sVendingat 1220footnote 7: "The fact that the Respondent did not with-hold state or Federal taxes, although not determinative,is nonetheless relevant to a determination of independentcontractor status."The Board held inAir Transit,271 NLRB 1108, 1110(1984):Section 2(3) excludes independent contractorsfrom coverage by the National Labor RelationsAct.A determination of independent contractorstatus is governed by normal agency principles,' 3most importantly the "right of control" test theBoardset forth inNews Syndicate Co.,164 NLRB422, 423-424 (1967):Where the one for whom the services are per-formed retains the right to control the mannerand meansby which the result is to be accom-plished, the relationship is one of employment;while, on the other hand, where control is re-served only as to the result sought, the relation-ship is that of an independent contractor. Theresolution of this question depends on the facts ofeach case,and no one factor is determinative.13NLRBv.United InsuranceCo.,390 U S 254 (1960).I conclude that Baker was an independent contractorof Respondent Old Sacramento in performing the janito-rialwork at the building located at 1028 Second Street. Ifind that the credited evidence showed that RespondentOld Sacramento retained only the right to control theresult of Baker's work,and that Respondent Old Sacra-mento did not retainthe right to control themeans usedby Baker in obtaining that result. In this connection, Re-spondent Old Sacramento provided Baker with a list ofthe cleaning work to be done, but it was left up to Bakerhow he would perform that work. The only restrictionwith regard to his working hours was that the janitorialwork was to be performed outside normal business hoursat the building. Otherwise, the evidence showed thatBaker had the right to perform the janitorial work when-ever he chose to do so. The evidence further showedthat Baker was paid a flat rate for the janitorial work,and that Baker could subcontract any or all the janitorialwork if he chose to do so. State and Federal taxes werenot withheld from the money paid to Baker. I concludethat the fact that Respondent Old Sacramento furnishedthe cleaning supplies to Baker for the janitorial workdoes not outweigh the foregoing factors which togetherestablish thatBakerwas an independent contractorrather than an employee of Respondent Old Sacramento.The General Counsel urged an alternative theory inher posthearing brief under the Board's holding inSenftner Volkswagen,273 NLRB 1410 (1984). The Gener-alCounsel urged that even if Baker were found to be anindependent contractor, the termination of his services asan independent contractor was so related to his status asan employee of Respondent Cafe La Salle that there wasa violation of Section 8(a)(l) and (3) of the Act. I con-clude that the General Counsel's alternative theory of aviolation does not have merit. I conclude that the cred-ited evidence set forth above in the findings of fact estab-lished that Baker's loss of the keys to the building wasthe factor which resulted in the termination of his janito-rial services. I conclude from Leppien's credited testimo-ny thatBaker's lossof the building keys was "the laststraw."While there had been some dissatisfaction ex-pressed earlier with regard to Baker's performance of hisjanitorial services, Leppien's testimony made it clear thatitwas the loss of the building keys which precipitatedthe termination of the verbal contract for Baker's janito-rial services.In these circumstances,I conclude that aprima facie case of a violation of Section 8(a)(1) and (3)of the Act has not been established, and that the Board'sholding inSenftner Volkswagenis not applicable here.The General Counsel alleges that all three Respond-ents were joint employers of the employees of Respond-ent Cafe La Salle and Respondent Old Sacramento. (Seepars. 9(a) and (b) of the General Counsel's amended con-solidated complaint.) To determine that issue I must con-sider whether the three Respondents each "possessed suf-ficient control over the work of the employees to qualifyas a joint employer" with the other Respondents.Boise v.Greyhound Corp.,376 U.S. 473, 481 (1964).The United States Court of Appeals for the Third Cir-cuit has set forth the distinction between the "joint em-ployer" concept and the "single employer" conceptwhere the criteria ofRadio Union Local 1264 v. BroadcastService of Mobile,380 U.S. 255 (1965), is to be applied.The Court pointed out that theRadio Unionfactors to beconsideredin a "singleemployer" concept are: (1) func-tional intergration of operations; (2) centralized controlof labor relations; (3) commonmanagement;and (4)common ownership. Those "single employer" conceptcriteria are different from the "joint employer" concepttest.The Third Curcuit held inNLRB v. Browning-FerrisIndustries,691 F.2d 1117, 1122 (3d Cir. 1982):The "joint employer"and "singleemployer"concepts are distinct. Admittedly, there has been ablurring of these concepts at times by some courts CAFE LA SALLEand by the Board. However, as the Supreme Courtitselfhas recognized, the two concepts approachthe issue of "who is the employer" from two differ-ent viewpoints. As such, different standards are re-quired for each-that enunciated inRadio Union v.Broadcast Service of Mobile, Inc., supra,to apply inthe "single employer" context and that set out inBorie v.Greyhound Corp., supra,to apply in the"joint employer" context.The Third Circuitconcluded in theBrowning-Ferriscase at 1124:We hold thereforethat in the context of this case,the Board chose the correct standard-the "jointemployer"standard-to apply to its analysis of thefacts of this case:where two or more employersexert significant control over the same employees-where from the evidence it can be shown that theyshareor co-determine those matters governing es-sential terms and condition of employment-theyconstitute"joint employers"within the meaning ofthe NLRA.Applying the "joint employer" criteria set forth above,Iconclude that the evidence does not establish that thethreeRespondents are joint employers. Instead, I con-clude that the evidence revealed that Curtis was not in-volved in the day-to-day operations of Respondent CafeLa Salle The evidence showed that the general managermade 95 percent of the decisions with regard to the res-taurant, and he only consulted Curtis regarding the re-mainder. In addition, the evidence showed that Leppienwas only involved with the cashiers at the restaurant, asdistinguished from the other employees. Furthermore,the evidence revealed that Respondent Old Sacramentodid not have any employees at any time. Respondent OldSacramento had independent contractors to perform thejanitorial work at the building which it owned, and Lep-pien worked as a consultant apparently under contractbetween Respondent Old Sacramento and RespondentPFMS which billed Respondent Old Sacramento for theservices she performed. The employees of RespondentPFMS were bookkeeping and clerical employees, andthe evidence did not show that Curtis exercised controlover the work of those employees. Accordingly, I con-clude that the evidence does not establish that the threeRespondents have shared or codetermined matters gov-erning the essential terms and conditions of employmentof the employees in question.IX. THE 8(A)(1) AND (4) ALLEGATIONS PERTAININGTO DONNA PALMERA. AllegationsThe General Counsel alleges in paragraph 14 of theamended consolidated complaint:14. (a) On or about October 30, 1984, Respond-ents refused to give Cafe La Salle employee DonnaPalmer a letter of recommendation(b)Respondents engaged in the conduct de-scribed above in subparagraph 14(a) because the393employee named therein filed charges with the Na-tional Labor Relations Board.B. FactsAt the outset of this section, it should be noted thatRespondent Cafe La Salle's layoff or termination ofDonna Palmer on 23 October 1984 was notalleged intheGeneral Counsel's amendedconsolidated complaintto have been for discriminatoryreasons.Thus, there wasno issue raised in this proceeding whether her layoff orterminationwas an unfairlabor practice in violation ofthe Act. Instead, the issue regarding Palmer, as framedby the pleadings, was whether Respondent Cafe La Sallerefused about 30 October 1984 to give her a letter of rec-ommendationbecause she had filed charges with the Na-tional Labor Relations Board.Palmer was hired by Respondent Cafe La Salle inFebruary 1984. She had several interviews with AlexStiles,who was the day manager at the restaurant at thattime, and Rick Uhlinger, who was the cook. She washired as a waitress in the restaurant, but she also re-ceived training as a hostess, cashier, cocktail waitress,and busperson. Stiles told Palmer thatbeing trained indifferent positionswould make her job much moresecure, that therewas a greatneed for a person who wasable to do several jobs, and that it would be much moreadvantageous to her to be trained in several different sit-uations.The balcony or terrace area at the restaurant was notopen at the time that Palmer was hired. She worked as a"floater" throughout the restaurant during the early partof her employment. Palmer worked 5 days a week andclose to 30 hours during the week.When Respondent Cafe La Salle opened the balconytoward the end of April 1984, Palmer was assigned towork there. She was told at the time that she would alsowork in other jobs at the restaurant when she wasneeded to fill in for someone who was absent. Palmerwas aware that the balcony area of the restaurant wouldclose sometime in the fall of the year. At the hearing,Palmer could not recall the specific conversations shehad with Stiles, or the exact words that Stiles used, butshe formed the belief based on her conversation withhim that she would be employed at the restaurant afterthe balcony closed in the fall.Palmer described herself as being an active supporterof the Union. She participated in the picketing of the res-taurant during the 5 days that the picketing took place.25Cardozo acknowledged at the hearing that he had seenPalmer on the Union's picket line at the restaurant. Car-dozo said, "She was a little more vocal than some of theothers."Cardozo acknowledged at the hearing that hehad characterized in his prehearing affidavitPalmer'srole on the Union's picket line as being the cheerleaderwho was leading the chanting.26Palmer and Gail Chapman were called into the officeabout a week prior to the time they were laid off. Also2sThe foregoing paragraphs are based on the credited testimony ofPalmer26 The foregoing is based on the credited testimony of Cardozo 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent in the office on that occasion were Hoch-koeppler, Cardozo, and Sturges. Palmer said that she andChapman were informed at that time that they weregoing to be retained to work part time on the cocktailshiftand used whenever possible in the restaurant.Palmer said that they were also told that they would berehired in the future.Palmer and Chapman were laid off from work about aweek later in October 1984 when the balcony area of therestaurantwas closed. Cori Acosta, who also hadworked as a waitress on the balcony, was not laid offfrom work. Palmer said at the hearing that Acosta was asupporter of the Union. Palmer also said that she hadmore seniority than either Acosta or Chapman.27 Lep-pien said that Acosta had worked in the restaurantdining room as well as the balcony area of the restaurantduring the summer of 1984. Leppien said that Acostahad more finesse than either Palmer or Chapman.28 BothHolzmann and Hughes said at the hearing that the res-taurant's practice in the past had been to lay off the wait-resses who had worked on the balcony when the balco-ny closed.29Cardozo told Palmer and Chapman at the time of theirlayoff that he had no problems in writing a letter of rec-ommendation for both of them. Cardozo told them towrite a draft of a letter of recommendation, and hewould be glad to write such a letter for each one. Car-dozo also told them that there was no room for Palmerand Chapman to continue working in the restaurant. Hetold them that the reason for their layoff was the season-al closing of the balcony.30 Cardozo said at the hearingthat Palmer had asked him for a letter of recommenda-tion at the time of her layoff from work. Cardozo saidthat he had agreed to sign a letter of recommendationfor Palmer if she would write up something for him toreview and to sign.31Palmer said at the hearing she had received only onewarning notice while she was employed at the restau-rant.That warning notice was for being late to work.Palmer said that she had no idea of her having any disci-plinary problems at the restaurant, and she said that shewas told by management that they felt that she had notdeveloped her skills for work inside the restaurant asmuchas managementhad hoped she would do.32Palmer subsequently telephoned Cardozo a couple oftimes to arrange for a meeting with him to write a letterof recommendation. Cardozo and Palmer agreed that itwould be easy for them to meet when Palmer came tothe restaurant to vote in the election on 31 October 1984.Cardozo and Palmer met on that date in the early after-noon at a table on the balcony off from the bar. Theirmeeting took place before Palmer voted. Cardozo andPalmer began writing a rough draft of a letter of recom-mendation for Palmer. Cardozo then was called awayfrom the table. When Cardozo returned, he told Palmer24 The foregoing is based on the credited testimony of Palmer.2s Theforegoing is based on the credited testimonyof Leppien29 The foregoing is based on the creditedtestimonyof Holzmann andHughesso Theforegoing is based on the credited testimony of Palmer91 The foregoing is based on the creditedtestimony of Cardozo12 Theforegoing is based on the credited testimony of Palmerthat he had been told that he could not write a letter ofrecommendation for her. Palmer did not recall at thehearing the specific term used by Cardozo for not writ-ing her a letter of recommendation,but she said:"Itwaslabor problem, labor grudge, labor claim, something likethat, labor problem." Cardozo toldPalmerthat he hadspoken with someone in the office upstairs, but he didnot say specifically with whom he had spoken. Cardozoappeared to be upset in Palmer's opinion. Palmer saidthat he told her that when he made a promise or whenhe asked a favor, he wanted to carry through on it.Palmer did not receive a letter of recommendation atthat time.33The Union had filed the unfair labor practice charge inCase 20-CA-19327 on 26 October 1984. On 29 October1984 Region 20 of the National Labor Relations Boardmailed a copy of that charge to Respondent Cafe LaSalle.The Postal Service's return receipt card shows 31October 1984 as the date of delivery to Respondent CafeLa Salle. Palmer was one of four persons named in thatunfair labor practice charge as allegedly having been dis-criminatorily laid off or terminated by Respondent CafeLa Salle. (See G.C. Exhs. 1(d) and (e).)34Cardozo acknowledged at the hearing that he had toldPalmer on that occasion that he could not give her aletter of recommendation because Cardozo had been in-structed by Leppien not to do so. He also acknowledgedat the hearing that "part of it" was Palmer's involvementin anNLRB "suit."35Leppien also acknowledged at the hearing that theBoard's unfair labor practice charge was discussed byLeppien and Cardozo inconnectionwithPalmer's re-quest for a letter of recommendation. Leppien stated atthe hearing:[W]e discussed that fact that Donna had . . . filedan unfair labor practices charge against us. We diddiscuss that, and that the nature of the charge wasthat, at that point, that my understanding of thecharge was that we had let her go because of herUnion activity and not because of her performancenot being good enough to transfer her to the diningroom. And, I told Michael that it didn't seem feasi-ble to recommend someone when we were allegingthat we had let her go because, well in fact we hadlet her go because of her poor performance. And,so, in that regard,we, discussed the unfair labor,you know,suit.36Palmer voted later that afternoon in the election bychallenged ballot because her name was not on the eligi-bility list.The Regional Director subsequently found inhis report that Palmer had been discharged on 21 Octo-ber 1984, and that the Union had withdrawn the portionof the unfair labor practice charge in Case 20-CA-19327relating to Palmer's termination. The Regional Directorconcluded that Palmer was not an eligible voter, and he33 The foregoing is based on the credited testimony of Palmer34 Theforegoing is based on the documentary evidence indicated28 The foregoing is based on the credited testimonyof Cardozo.3 8 The foregoing is based on the credited testimony of Leppien CAFE LA SALLE395recommended that the challenge to her ballot be sus-tained. (See G.C.Exh. (k), p. 2.) TheBoard in Washing-ton,D.C., adopted the Regional Director's recommenda-tions. (See G.C. Exh.1(n).)31Palmer subsequently received a letter of recommenda-tion duringthe firstweek in January 1985.A copy ofthat letter dated 3 January 1985 was received as GeneralCounsel's Exhibit 7. It stated:Donna Palmer was employed by Cafe La Sallefrom February 3, 1984 until October 23, 1984.Donna was hired as a Terrace Waitress with the un-derstanding that she would work as a hostess till theterrace season began.Our terrace was officially closed on October 23whereupon Donna was let go with the understand-ing that we would certainly consider her for similaremployment in 1985.The attorneys discussed at the hearing the circum-stances pertaining to General Counsel's Exhibit 7 at tran-script pages 229-236. The General Counsel does not seekas a remedy that the Respondent be required to write an-other letter of recommendation for Palmer if the 8(a)(1)and (4) allegations involving Palmer have merit.C. ConclusionsI conclude that the evidence establishes that the reasonthat Cardozo did not give a letter of recommendation toPalmer on 31 October 1984 was that the Union had filedan unfair labor practice charge against Respondent CafeLa Salle thatalleges, amongother things, that Respond-ent Cafe La Salle had laid off or terminated Palmer fordiscriminatoryreasons.Cardozo and Leppien werecandid at thehearing inadmitting that the Union's unfairlabor practice charge was discussed in connection withgiving Palmera letter of recommendation. In addition,the events noted above in the findings of fact revealedthat until 31 October 1984 Cardozo had agreed to givePalmer such a letter of recommendation. As notedabove, the unfair labor practice charge was delivered toRespondent Cafe La Salle on 31 October 1984.The unfair labor practice charge was filed by theUnion rather than by Palmer. Therefore, Palmer did notfile the charge with the Boardas allegedin paragraph14(b) of the General Counsel's amended consolidatedcomplaint. The General Counsel did not allege, nor didthe evidence show, that Palmer had given testimonyunder the Act as of 31 October 1984. Nevertheless, Iconclude that the refusal of Respondent Cafe LaSalle on31 October 1984 to givePalmer aletter of recommenda-tion violated Section 8(a)(4) as well asSection 8(a)(1) ofthe Act. The reason for that conclusion is the SupremeCourt's opinion inNLRB v. AA Electric Co.,405 U.S.117 (1972). The Court held in theAA Electriccase at124: "The approach to Section 8(a)(4) generally has beena liberal one in order fully to effectuate the section's re-medial purpose." The Court also held at 122:37 The foregoing is based on the documentary evidence indicatedThe Act's reference in § 8(a)(4) to an employeewho "has filed charges or given testimony" couldbe read strictly and confined in its reach to formalcharges and formal testimony.It can also be readmore broadly.On textual analysis alone,the pres-ence of the preceding words"to discharge or other-wise discriminate"reveals,we think,particularly bythe word"otherwise,"an intent on the part of Con-gress to afford broad rather than narrow protectionto the employee.Thiswould be consistent with §8(a)(4)'spurpose and objective hereinabove de-scribed.The Court further held at 123 and 124 in theAA Elec-triccase:This interpretation,in our view,also squares withthe practicalities of appropriate agency action. Anemployee who participates in a Board investigation.may not be called formally to testify or may be dis-charged before any hearing at which he could testi-fy.His contribution might be merely cumulative orthe case may be settled or dismissed before hearing.Which employees receive statutory protectionshould not turn on the vagaries of the selectionprocess or other events that have no relation to theneed for protection. It would make less than com-plete sense to protect the employee because he par-ticipates in the formal inception of the process (byfiling a charge) or in the final, formal presentation,but not to protect his participation in the importantdevelopmental stages that fall between these twopoints in time.This wouldbe unequal and inconsist-ent protection and is not the protection needed topreserve the integrity of the Board process in its en-tirety.I conclude from the Supreme Court's holding in theAA Electriccase that Palmer was entitled to the protec-tion of Section 8(a)(4) of the Act under the facts of thiscase.X. THE CHALLENGE TO THE BALLOT OF KEVINNICHOLSA. FactsKevin Nichols was the night chef at Respondent CafeLa Salle at the times material.He supervised the kitchenstaff at the restaurant.Cline said that Nichols was his im-mediate supervisor in the kitchen. Cline said that Nicholswas the one who had recommended that Cline be as-signed to the night shift. Cline said that Nicholas alsowas the one who had recommended the termination ofemployee Robert Rowland.SBPalmer said that she had been told to do what Nicholstold her to do. Palmer considered Nichols to be a part ofmanagement.39se The foregoing is based on the credited testimony of Cline89 The foregoing is based on the credited testimony of Palmer. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDSzydlowski wanted to work on the night shift at therestaurant. Szydlowski approached Cardozo and asked ifhe could work on the night shift. Cardozo replied thathe would think about it. Szydlowski later again askedCardozo about working on the night shift. Cardozo re-plied at that time that Nichols did not want Szydlowskito work on the night shift. Szydlowski asked why. Car-dozo said that Szydlowski would have to talk to Nichols.Szydlowski then spoke with Nichols, who told Szyd-lowski that it was all right with him for Szydlowski towork on the night shift. Szydlowski informed Cardozoof what Nichols hadsaid.Szydlowski then worked withNichols for a few months prior to the election. Szyd-lowski said at the hearing that if Nichols wanted some-thing to be done, Szydlowski did it. He recalled thatNichols told the maitre d' on one occasion that themaitre d'was seating too many customers,and not to dothat.Szydlowski also recalled at the hearing that on acouple of occasions Nichols had called Szydlowski "aname."Szydlowski reported that fact to Cardozo, whotold Szydlowski to bear with it, and that there was noth-ing Cardozo could do about it.40B. ConclusionsIt is recognized that it is not necessary that a personpossess all the statutory authority set forth in Section2(11) of the Act because that section is to be read in thedisjunctive.Ohio Power Co. v. NLRB,176 F.2d 385 (6thCir. 1949), cert. denied 338 U.S. 899 (1949);ArizonaPublic Service Co. v. NLRB,453 F.2d 228 (9th Cir. 1971);Big Rivers Electric Corp.,266 NLRB 380, 382 (1983).Nichols did not testify at the hearing in this proceeding,but based on the credited testimony of the employeesnamedabove in the findings of fact, I conclude that theevidence showed that Nichols supervised and responsiblydirected the employees on the night shift in the kitchenat the restaurant. Nichols' recommendation regarding theassignmentof Szydlowski to the night shift was an effec-tive recommendation and, thus, Nichols' action in thatregard meetsstillanother one of the criteria set forth inSection 2(11) of the Act. Accordingly, I find that Nich-olswas a supervisor of Respondent Cafe La Salle at thetimes material in the representation proceeding.There-fore, I recommend to the Board that the challenge to theballot cast by Nichols be sustained.XI. THE CHALLENGE TO THE BALLOT OF PAULSTURGESA. FactsPaul Sturgesbegan his employment with RespondentCafe La Salle in November 1982. His first job was toorder the wine, liquor, and beer for the restaurant.Sturges alsoperformedsome maintenanceand repairwork at the restaurant.Sturges began acting as a host sometime in July orAugust 1984 when Alex Stiles left the restaurant. Sturgeshad served as a host prior to that time only duringlunchtimeand only under the supervision of a manager.Hochkoeppler changed the method by which Sturgeswas paid in either August or September 1984.Sturgeshad been paid at the rate of $6 an hour. He had usuallyworked over 40 hours a week, but Sturges had not re-ceived overtime pay. Hochkoeppler put Sturges on asalary basis, and Sturges was paid $250 a week.Hochkoeppler told employeesat a meetingthat therewas a vacancy in the manager's position after Stiles hadleft the restaurant.Hochkoeppler told them that therewere not enoughmanagers tocover all of the day andnight shifts 7 days a week. Hochkoeppler said, therefore,that Sturges would come in by himself on certain daysand cover some of the shifts as a host.Sturges worked Monday through Saturdayduring theweek before 7 October 1984, which was the pay periodfor determinig eligibility to vote in the election. Sturgesreported to work at the restaurant about8 a.m. Hestocked the wine cages so that there would be sufficientwine for the 120 wines on the restaurant's wine list. Atlunchtime, Sturges set up the board and he examined theschedulewhich Cardozo had made out previously.Sturges assigned the waiters to their station. He ex-plained at the hearing, "[T]he early ones get the first sta-tions and so on." Sturges worked under Hochkoeppler asa host on Mondays, Tuesdays, Thursdays, and Fridays.Hochkoeppler did not work on Wednesday,so Sturgesworked as a host by himself.Sturgesmet after lunch with purveyors of wine,liquor,and beer.Sturges estimated at the hearing thatthere were approximately 100 suchsalesmen.Sturges sometimesworkedon Sunday nights duringOctober 1984 at the restaurant. On those occasions heacted as a host. Sturges greeted customers,seated thecustomers, talked with them and tried to make them feelcomfortable,wrote a ticket for the waiter at the table,and gave the ticket to the waiter. Sturges said that a bar-tender usually closed the restaurant on Sunday nights,but Sturges did so once or twice.Sturges saidthat therewas no change in his duties be-tween 7 October and the election on 31 October 1984.Sturges said that he had no authority to hire or fire em-ployees, or to effectively recommend the hiring or firingof an employee.Sturges recalled at the hearing that on one occasionwhile he was acting as a host at the restaurant thatPalmer placed a dish of escargots on the table and thedish exploded. Sturges said that the contents of the dishspilled on the customer, the table, and Palmer.Sturgestold the customer that he would get him another dish ofescargots.Sturges did not consider that to be giving acomplimentary meal to a customer, but instead to be re-placing a dish which had been improperly prepared.Sturgeswas not given the title of day manager ornight manager prior to the election on 31 October 1984.Sturges was given the title of day manager and he wasgiven additional authority in December 1984. At thattime, Sturges began scheduling employees for work, andhe was given the authority to hire and fire. His salary40 The foregoing is based on the credited testimony of Szydlowski CAFE LA SALLEwas increasedfrom $1100 a month to $1400 a month inFebruary 1985.41B. ConclusionIconclude that the credited evidence showed thatSturgeswas not a supervisor within the meaning of Sec-tion 2(11) of the Act at the times material to the repre-sentationproceeding.He later attained supervisory au-thority, but that was in December 1984, which was afterthe election. I conclude from his description of his dutiesas a host at the restaurant that Sturges did not possess orexercise true supervisory authority over employees. Withregard to hisassignmentof waiters to their stations atlunch, Sturges followed the schedule which Cardozo hadmadeout earlier. He made theassignmentmechanicallybased on "the early ones get the first stations and so on."Thus, I conclude that Sturges was not exercising inde-pendent judgment in making those assignments of sta-tions. I have considered the fact that Sturges was com-pensated on the basis of a salary prior to the election,rather than on an hourly wage basis. However, I con-clude that the method of his compensation by itself doesnot establish supervisory authority. In view of the fore-going, I conclude that Sturgeswas aneligible voter at alltimes materialto the representation proceeding. There-fore, I recommend to the Board that the challenge to theballot of Sturges be overruled, and that Sturges' ballot beopened and counted.XII. THE UNION'S OBJECTIONS TO THE ELECTIONThe Union filed the following objections to the elec-tion:In an effort todissuadeemployees from votingfor the Union, the Employerengaged inthe follow-ing objectionable conduct, some of which is thebasisfor Charges filed under 20-CA-1327:1.Harassedand intimidated employees who wereactivein the organizingdrive and picket line at therestaurantprior to the election by the discriminationagainst and terminationof those enumerated in saidcharges.2.Laid off or reduced hours of work to employ-ees supporting the Union while hiring new employ-ees or retaining less senioremployees who did notsupport the Union.The Union had also filed an unnumbered objection tothe election, but that objection was withdrawn by theUnion.The Board held inDal-Tex Optical Co.,137NLRB1782, 1786-1787 (1962):Conduct violative of Section8(a)(1) is,a fortiori,conduct which interferes with the exercise of a freeand untrammeledchoice in an election. This is sobecause the test of conduct which may interferewith the "laboratory conditions" for an election isconsiderably more restrictive than the test of con-41 The foregoing paragraphs are based on the credited testimony ofSturges397duct which amounts to interference, restraint, or co-ercion which violates Section 8(a)(1).Based on my finding of a violation of Section8(a)(1)of the Act, as describedin sectionV of this decision, andbased on my finding of a violation of Section8(a)(1) and(4) of the Act, as describedin sectionIX of this decision,Iconclude that Respondent CafeLa Salle engaged inconduct which interfered with the "laboratory condi-tions"which the Board requires for its representationelections.Such conduct took place within the criticalperiod relevant forconsideringobjections to the election,i.e.,between the filing of the petition and the holding ofthe election. The grant of benefits with regard to the en-tertainment coupons took place on 26 October 1984,whichwas just afew days before the election was held.Those benefits affecteda substantialnumber of the unitbecause waitersand waitresseswere to receive the com-plimentaryentertainmentcoupons. The refusal to write aletter of recommendation took place on the same day ofthe election but before the polls had closedbecausePalmer cast her ballot after Cardozo's refusal to give hera letter of recommendation. While Palmerwas not an eli-gible voter in the election, I should not presume thatother employees did not learn of Respondent Cafe LaSalle's action before they voted in the absence of evi-dence to the contrary. The above conduct wasnot spe-cifically alleged in the Union's objections, but I concludethat such conduct affecting the "laboratory conditions"of the election should not be ignored in this consolidatedproceedingin determiningwhether the employees had "afree and untrammeled choice in an election."Del-TexOptical,above. Accordingly, I recommend to the Boardthat the objections to the election be sustained based onthe conduct described above.Charging Party's Exhibit 1 is a copy of a letter dated12October 1984 from Curtis to the employees of Re-spondent Cafe La Salle. Charging Party's Exhibit 2 is acopy of a letter dated 16 October 1984 with attachmentsfrom Curtis to Donna Palmer. These documents were in-troduced at transcript pages 21-22. The Charging Partyhas not pointed to any specificitem inthoseletters asbeing a basis for its objections to the election, and Ifound none.Imake the following recommendations to the Boardwith regard to Case 20-RM-2548:1.That the challenge to the ballot of Kevin Nichols besustained.2.That the challenge to the ballot of Paul Sturges beoverruled.3.That the ballots of Paul Sturges and Joe Vona IIIbe opened and counted by the Regional Director forRegion20 of the National LaborRelations Board, or hisagent,and that theRegionalDirector issue a revisedtally of ballots.4.If the revised tally of ballots discloses that theUnion has received a majority of the valid votes cast inthe election, then I recommend that the Regional Direc-tor for Region 20 of the National Labor Relations Board,on behalf of the Board, issue a certification of representa-tive to the Union as the exclusive collective-bargainingrepresentative of the employees in the unit. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.If the revised tally of ballots discloses that theUnion has not received a majority of the valid votes castin the election, then I recommend that theRegional Di-rectorforRegion20 of the National LaborRelationsBoard,on behalf of theBoard,order that the first elec-tion beset asidebased on the objectionable conduct de-scribed above and thatthe RegionalDirector for Region20 of the National LaborRelationsBoard direct that asecond election be conducted when theRegional Direc-tor finds that it would be appropriate to hold such asecond election amongthe employees in the unit whoare currently employed at the time that the Regional Di-rectorissuesthe notice of a second election.CONCLUSIONS OF LAW1.Respondent Cafe La Salle is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.The Charging Party is a labor organization withinthe meaning of Section 2(5) of the Act.3.Respondent Cafe La Salle has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act by granting benefits on 26 October 1984 to em-ployees in order to dissuade employees from seekingunion representation.4.Respondent Cafe La Salle has engaged in unfairlabor practices within themeaningof Section 8(a)(1) and(4) of the Act by refusing on 31 October 1984 to write aletter of recommendation for Donna Palmer because theUnion had filed an unfair labor practice charge againstRespondent Cafe La Salle alleging that Respondent CafeLa Salle had laid off or terminated Palmer for discrimi-natory reasons.5.The unfair labor practices described above affectedcommerce within themeaningof Section 2(6) and (7) ofthe Act.6.Respondent Cafe La Salle, Respondent Old Sacra-mento, and Respondent PFMS are not joint employers ofemployees.7.Respondent Old Sacramento and Respondent PFMShave not engaged in the unfair labor practices as allegedin the General Counsel's amended consolidated com-plaint.THE REMEDYBecauseI have found that Respondent Cafe La Sallehas engaged in certain unfair labor practices within themeaningof Section 8(a)(1) and (4) of the Act, I shall rec-ommend to the Board that Respondent Cafe La Salle beordered to cease and desist from engaging in such unfairlabor practices and to take certain affirmative action de-signed to effectuate the policies of the Act.As indicated in section IX of this decision, the GeneralCounsel does not seek as a remedy that Respondent CafeLa Salle be ordered to write another letter of recommen-dation for Palmer.On these findings of fact, conclusions of law, and onthe entire record in this proceeding, I issue the followingrecommended42ORDERThe Respondent, La Salle Investment Co., Ltd., d/b/aCafe La Salle, Scramento, California, its officers, agents,successors,and assigns, shall1.Cease and desist from(a)Granting benefits to employees in order todissuadeemployees from seeking union representation by theCharging Party or any other labor organization.(b)Refusing to write a letter of recommendation foran employee because an unfair labor practice charge in-volving that employee had been filed against RespondentCafe La Salle.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by the Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Post at Sacramento, California, copies of the at-tached noticemarked "Appendix."43 Copies of thenotice, on forms provided by the Regional Director forRegion 20, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutice days in conspicuous places includingall placeswhere notice to employees are customarily posted. rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the General Counsel'samended consolidated complaint in this proceeding bedismissed concerning Respondent Old Sacramento andRespondent PFMS.42 If noexceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrdershall, asprovidedin Sec102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.as If thisOrder is enforced by a judgment of a UnitedStates court ofappeals,the wordsin the notice reading"Posted by Orderof the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."